DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Application filed on 02/25/2021
Application is a CON of PCT/CN2019/102955 08/28/2019 and claims a FP date of 08/28/2018
Claim 20 has been canceled 
Claims 1-19, 21 are pending
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in instant Application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/25/2021 and 09/23/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the reference plane" in the last line.  There is insufficient antecedent basis for this limitation in the claim and the parent claims.  The parent claim 4 claims however refers to a “second reference plane”.  Amending Claim 5 to recite “the second reference plane” could help overcome this rejection.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kikuchi et al.  (U.S. Patent Publication Number 2009/0180021 A1).
Regarding claims 1 and 21, Kikuchi discloses a system for adjusting a position of a photosensitive chip of an image acquisition device (Title: method of adjusting position of image sensor), comprising: 
at least one storage device storing a set of instructions (¶0091; the controller 48 is a microcomputer having a CPU, ROM and RAM); and 
at least one processor (Fig 8: controller 48) configured to communicate with the at least one storage device, wherein when executing the set of instructions, the at least one processor is configured to direct the system to perform operations (¶0090, ¶0143) including: 
determining a first symmetrical axis (Fig 5 – X axis) and a second symmetrical axis (Fig 5 – Y axis) of the photosensitive chip (Fig 1 – sensor unit 16 composed of image sensor 12), the first symmetrical axis being parallel with an intersection line between the photosensitive chip and a mounting base of the photosensitive chip (Fig 7 shows that the X axis is parallel and explained in ¶0085 where Kikuchi discloses the image sensor 16; Further Kikuchi in his disclosure of Figs 3, 5 and 7 and corresponding description discloses that the sensor unit 16 is composed of frame 29 which is interpreted as the mounting base), the first symmetrical axis dividing the photosensitive chip into a first portion and a second portion (In Fig 5 and in ¶0085 -¶0087 Kikuchi discloses the sensor shift mechanism 45 composed of a hand 72 for holding the image sensor unit 16 to orient the imaging surface in a biaxial rotation state 74 and adjusting the tilt around two axes orthogonal to the Z axis; Fig 6 discloses that the X axis divides the chart into two portions above and below the X axis; Fig 8 - step S3 – determining horizontal and vertical coordinate values;), and 
the second symmetrical axis (Fig 5 – Y axis) being perpendicular to the first symmetrical axis (Fig 5 – X axis – which is perpendicular to the Y axis; Since Kikuchi in ¶0085 -¶0087 discloses reposition around two axes, the second axis is interpreted as the second axis perpendicular to the first) at a central point of the photosensitive chip and dividing the photosensitive chip into a third portion and a fourth portion (Fig 6 discloses that the Y axis divides the chart into two portions left and right of the Y axis); and 
adjusting the position of the photosensitive chip from an initial position to an adjusted position (In ¶0029 Kikuchi discloses that the chart image is used for adjusting the image sensor with different filed angles and this is further discloses in the flow chart of Fig 10 and explained in corresponding disclosure), 
wherein when the photosensitive chip is at the adjusted position, a first image resolution corresponding to the first portion is substantially equal to a second image resolution corresponding to the second portion, and a third image resolution corresponding to the third portion is substantially equal to a fourth image resolution corresponding to the fourth portion (Fig 10 – step S9-S12 and disclosed in corresponding paragraphs in the disclosure and further in ¶0140 Kikuchi discloses that the photographs are perceived as better image quality when they have an entirely uniform resolution than when they have high resolution spots in places).

Regarding claim 2, Kikuchi discloses wherein to adjust the position of the photosensitive chip from an initial position to an adjusted position (Fig 5 – sensor shift mechanism 45 and in focus coordinate obtaining circuit 87), the at least one processor (Fig 8 – controller 48) is configured to direct the system to perform operations including: 
adjusting the position of the photosensitive chip from the initial position to a first position by adjusting a first angle between the photosensitive chip and the mounting base (In ¶0093 Kikuchi discloses the in-focus coordinate value representing a good focusing position for each of first to fifth mapping positions 89a-89e and in ¶0094 - ¶0100 he further discloses that the controller 48 moves the sensor unit 16 sequentially to a plurality of discrete measurements positions.  Further disclosed in the flow chart of Fig 10 – step S3; Fig 11), wherein when the photosensitive chip is at the first position, the first image resolution is substantially equal to the second image resolution (Kikuchi discloses in ¶0108 that the in-focus coordinate value obtaining circuit 87 extracts the signals of the pixel coordinates and calculates the H-CTF and the V-CTF); 
determining a first reference plane parallel with the photosensitive chip at the first position (Flow chart of Fig 10 –step S5 – calculate approximate imaging plane – which has been interpreted as the first reference plane); and 
adjusting the position of the photosensitive chip from the first position to a second position by adjusting a second angle between the photosensitive chip and the first reference plane (Flow chart of Fir 10 – step S6 and S7 and disclosed in ¶0113 - ¶0115), wherein when the photosensitive chip is at the second position, the third image resolution is substantially equal to the fourth image resolution (Fig 10 – step S9-S12 and disclosed in corresponding paragraphs in the disclosure and further in ¶0140 Kikuchi discloses that the photographs are perceived as better image quality when they have an entirely uniform resolution than when they have high resolution spots in places).

Regarding claim 4, Kikuchi discloses wherein to adjust the position of the photosensitive chip from an initial position to an adjusted position (Fig 5 – sensor shift mechanism 45 and in focus coordinate obtaining circuit 87), the at least one processor (Fig 8 – controller 48) is further configured to direct the system to perform operations including: 
determining a second reference plane parallel with the photosensitive chip at the initial position (Flow chart of Fig 10 –step S5 – calculate approximate imaging plane – which has been interpreted as the second reference plane.  Examiner would like to state that “approximate imaging plane” disclosed by Kikuchi could be interpreted as the “first reference plane” or the “second reference plane” since both the first and second reference plane has never been used in the same branch of the claim tree.); 
adjusting the position of the photosensitive chip from the initial position to a third position by adjusting a third angle between the photosensitive chip and the second reference plane (Flow chart of Fir 10 – step S6 and S7 and disclosed in ¶0113 - ¶0115), wherein when the photosensitive chip is at the third position, the third image resolution is substantially equal to the fourth image resolution; and adjusting the position of the photosensitive chip from the third position to a fourth position by adjusting a first angle between the photosensitive chip and the mounting base, wherein when the (Fig 10 – step S9-S12 and disclosed in corresponding paragraphs in the disclosure and further in ¶0140 Kikuchi discloses that the photographs are perceived as better image quality when they have an entirely uniform resolution than when they have high resolution spots in places).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-10, 12, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al.  (U.S. Patent Publication Number 2009/0180021 A1) in view of Petty et al. (U.S. Patent Publication Number 2015/0070557 A1).

Regarding claim 6, Kikuchi discloses wherein the position of the photosensitive chip (Fig 1 – sensor unit 16 composed of image sensor 12) is adjusted via a position adjustment (¶0012; an adjustment value calculating step and an adjustment step) device of the photosensitive chip, the position adjustment device comprising: 
a first adjustment mechanism configured to control the photosensitive chip to rotate around a first rotation axis (In Fig 5 and in ¶0085 -¶0087 Kikuchi discloses the sensor shift mechanism 45 composed of a hand 72 for holding the image sensor unit 16 to orient the imaging surface in a biaxial rotation state 74 and adjusting the tilt around two axes orthogonal to the Z axis; Fig 8 - step S3 – determining horizontal and vertical coordinate values; Fig 6 discloses that the X axis divides the chart into two portions above and below the X axis); and 
a second adjustment mechanism mechanically connected to the first adjustment mechanism and configured to control the photosensitive chip to rotate around a second rotation axis (Since Kikuchi in ¶0085 -¶0087 discloses reposition around two axes, the second axis is interpreted as the second axis perpendicular to the first; Further in ¶0100 Kikuchi further discloses that the adjustment value calculating circuit 95 calculates an imaging plane coordinate value representing an intersection point between the approximate imaging plane and the Z axis, and XY direction rotation angles indicating the tilt of the approximate imaging plane around the X axis and the Y axis wither respect to the XY coordinate plane), wherein:
the first rotation axis forms an angle with the second rotation axis (In the flow chart of Fig 10 (S6 and S7) and in ¶0114 - ¶0116 Kikuchi further discloses that the controller 48 controls the biaxial rotation stage 74 to adjust the angles of the sensor unit 16 to a θX direction and a θY direction so that the imaging surface 12a overlaps with the approximate imaging plane S7). 
Kikuchi discloses rotation of the image sensor but fails to clearly disclose the photosensitive chip is detachably mounted on the second adjustment mechanism. 
Instead, in a similar endeavor Petty discloses the photosensitive chip is detachably mounted on the second adjustment mechanism (In ¶0035, Petty teaches that the image sensor is mounted to the housing of the image capture module via an adjustable mounting structure.  He further teaches that the adjustable mounting structure allows adjustment of the position of the image sensor position with respect to the housing and lens mount.  And further he teaches in ¶0036 that the adjustable mounting structure can include a series of adjustment screws holding the substrate to the housing.  Applicant too, in ¶0088 of the instant publication has discloses that the “photosensitive chip 540 may be detachably mounted on the second plate 533 via a plurality of mounting screws”).
Kikuchi and Petty are combinable because both are about manufacturing camera module and adjusting the position of image sensor.    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to detachably mount the sensor chip as taught by Petty in the imaging device disclosed by Kikuchi. 
Petty in ¶0055.
Therefore, it would have been obvious to combine Kikuchi and Petty to obtain the invention as specified in claim 6.

Regarding claim 7, Kikuchi discloses a position adjustment device (Title: method of adjusting position of image sensor) for adjusting a position of a photosensitive chip (Fig 1 – sensor unit 16 composed of image sensor 12) of an image acquisition device (Fig 1 – camera module 2), comprising: 
a first adjustment mechanism configured to control the photosensitive chip to rotate around a first rotation axis (In Fig 5 and in ¶0085 -¶0087 Kikuchi discloses the sensor shift mechanism 45 composed of a hand 72 for holding the image sensor unit 16 to orient the imaging surface in a biaxial rotation state 74 and adjusting the tilt around two axes orthogonal to the Z axis; Fig 8 - step S3 – determining horizontal and vertical coordinate values; Fig 6 discloses that the X axis divides the chart into two portions above and below the X axis); and 
a second adjustment mechanism mechanically connected to the first adjustment mechanism and configured to control the photosensitive chip to rotate around a second rotation axis (Since Kikuchi in ¶0085 -¶0087 discloses reposition around two axes, the second axis is interpreted as the second axis perpendicular to the first; Further in ¶0100 Kikuchi further discloses that the adjustment value calculating circuit 95 calculates an imaging plane coordinate value representing an intersection point between the approximate imaging plane and the Z axis, and XY direction rotation angles indicating the tilt of the approximate imaging plane around the X axis and the Y axis wither respect to the XY coordinate plane), wherein:
the first rotation axis forms an angle with the second rotation axis (In the flow chart of Fig 10 (S6 and S7) and in ¶0114 - ¶0116 Kikuchi further discloses that the controller 48 controls the biaxial rotation stage 74 to adjust the angles of the sensor unit 16 to a θX direction and a θY direction so that the imaging surface 12a overlaps with the approximate imaging plane S7). 
Kikuchi discloses rotation of the image sensor but fails to clearly disclose the photosensitive chip is detachably mounted on the second adjustment mechanism. 
Instead, in a similar endeavor Petty discloses the photosensitive chip is detachably mounted on the second adjustment mechanism (In ¶0035, Petty teaches that the image sensor is mounted to the housing of the image capture module via an adjustable mounting structure.  He further teaches that the adjustable mounting structure allows adjustment of the position of the image sensor position with respect to the housing and lens mount.  And further he teaches in ¶0036 that the adjustable mounting structure can include a series of adjustment screws holding the substrate to the housing.  Applicant too, in ¶0088 of the instant publication has discloses that the “photosensitive chip 540 may be detachably mounted on the second plate 533 via a plurality of mounting screws”).
Kikuchi and Petty are combinable because both are about manufacturing camera module and adjusting the position of image sensor.    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to detachably mount the sensor chip as taught by Petty in the imaging device disclosed by Kikuchi. 
The suggestion/motivation for doing so would have been to allow relative position and or orientation of the image sensor so as to adjust to suit image capture requirements as disclosed by Petty in ¶0055.
Therefore, it would have been obvious to combine Kikuchi and Petty to obtain the invention as specified in claim 7.

Regarding claim 8, Kikuchi in view of Petty discloses wherein the first adjustment mechanism comprises: 
a mounting base having a first side parallel with the first rotation axis and a second side opposite to the first side of the mounting base (Kikuchi: Kikuchi disclosure of Figs 3, 5 and 7 and corresponding description is used.  The sensor unit 16 is composed of frame 29 which is interpreted as the mounting base.  It is clear from the figures that the frame 29 has a side parallel to the first axis of rotation (X) and a side opposite to the first side; Petty:  Petty also teaches in Fig 6 about the image sensor 344 mounted on the substrate 342 which could be interpreted as the mounting base); 
a first plate having a first side parallel with the first rotation axis and a second side opposite to the first side of the first plate, the first side of the first plate being (Kikuchi: Kikuchi in Figs 5 and 7 and in ¶0085 discloses about the chuck hand 72 which has been interpreted as “a first plate”.  This is mechanically connected to the image sensor unit 16 and the frame 29; Petty:  Petty in Fig 6 and in ¶0120 teaches the backing plate 351 which could be interpreted as the first plate.  This plate is mechanically connected using screws 348); and 
a first adjustment unit mechanically connected to the second side of the mounting base and the second side of the first plate, the first adjustment unit being configured to adjust a distance between the second side of the mounting base and the second side of the first plate such that the photosensitive chip rotates around the first rotation axis (Kikuchi: Kikuchi further in ¶0086 - ¶0090 discloses about nipping claw 72a that is connected to an actuator 72b for moving the nipping claw 72a in the direction of the X-axis.  The nipping claw holds the sensor unit 16 and therefore can adjust the position of the sensor unit by rotating the sensor unit.; Petty: Petty in ¶0035 - ¶0036 teaches that the image sensor is mounted via an adjustable mounting structure which allows adjustment of the position of the image sensor position and the adjustable mounting structure can include a series of adjustment screws holding the substrate to the housing.). 

Regarding claim 9, Kikuchi in view of Petty discloses wherein the first adjustment mechanism further comprises: a first connector configured to establish a mechanical connection between the first side of the first plate base (Kikuchi: Kikuchi in Figs 5 and 7 and in ¶0085 discloses about the chuck hand 72 which has been interpreted as “a first plate”; Petty in Fig 6 and in ¶0120 teaches the backing plate 351 which could be interpreted as the first plate) and the first side of the mounting base (Kikuchi: Kikuchi disclosure of the sensor unit 16 which is composed of frame 29 and is interpreted as the mounting base is connected to the hand 72 as shown in Fig 7; Petty:  Petty also teaches in Fig 6 about the image sensor 344 mounted on the substrate 342 which could be interpreted as the mounting base.  Further in ¶0035 - ¶0036 teaches that the image sensor is mounted via an adjustable mounting structure which allows adjustment of the position of the image sensor position and the adjustable mounting structure can include a series of adjustment screws holding the substrate to the housing.). 

Regarding claim 10, Kikuchi in view of Petty discloses wherein the first plate, the mounting base, and the first connector form an integral part (Kikuchi: Kikuchi disclosure of Figs 1-3, 5 and 7 show that all the units are connected and form an integral part; Petty:  Petty in Fig 4 show that the mounting base and the backing plate form an integral part). 

Regarding claim 12, Kikuchi in view of Petty discloses wherein the mounting base includes a first convex part at its second side (Kikuchi: Kikuchi disclosure of the sensor unit 16 which is composed of frame 29 and is interpreted as the mounting base and in Fig 3 Kikuchi discloses the first convex part 32; Petty: Petty in Fig 6 clearly discloses the convex portions in the mounting substrate 342), the first plate includes a (Kikuchi: Kikuchi in Figs 5 and 7 and in ¶0085 discloses about the chuck hand 72 which has been interpreted as “a first plate” and Fig 7 shows the convex part at 72a; Petty: In Fig 6 Petty teaches the shims 351), and the first adjustment unit is mechanically connected to the first convex part and the second convex part (Kikuchi: Kikuchi disclosure of Fig 7 shows that the frame 29 is connected to hand 72; Petty: Petty teaches the use of screws to mechanically connect the plate and the substrate). 

Regarding claim 18, Kikuchi in view of Petty discloses wherein to adjust the position of the photosensitive chip (Kikuchi: Fig 1 – sensor unit 16 composed of image sensor 12), a method implemented on a computing device having at least one processor and at least one storage device is performed (Kikuchi: Fig 8: controller 48; ¶0091; the controller 48 is a microcomputer having a CPU, ROM and RAM), the method comprising: 
determining a first symmetrical axis (Kikuchi: Fig 5 – X axis) and a second symmetrical axis (Kikuchi: Fig 5 – Y axis) of the photosensitive chip (Kikuchi: Fig 1 – sensor unit 16 composed of image sensor 12), the first symmetrical axis being parallel with an intersection line between the photosensitive chip and a mounting base of the photosensitive chip (Kikuchi: Fig 7 shows that the X axis is parallel and explained in ¶0085 where Kikuchi discloses that the image sensor 16; Further Kikuchi in his disclosure of Figs 3, 5 and 7 and corresponding description discloses that the sensor unit 16 is composed of frame 29 which is interpreted as the mounting base.), the first symmetrical axis dividing the photosensitive chip into a first portion and a second portion (Kikuchi: In Fig 5 and in ¶0085 -¶0087 Kikuchi discloses the sensor shift mechanism 45 composed of a hand 72 for holding the image sensor unit 16 to orient the imaging surface in a biaxial rotation state 74 and adjusting the tilt around two axes orthogonal to the Z axis; Fig 6 discloses that the X axis divides the chart into two portions above and below the X axis; Fig 8 - step S3 – determining horizontal and vertical coordinate values;), and 
the second symmetrical axis (Kikuchi: Fig 5 – Y axis) being perpendicular to the first symmetrical axis (Kikuchi: Fig 5 – X axis – which is perpendicular to the Y axis; Since Kikuchi in ¶0085 -¶0087 discloses reposition around two axes, the second axis is interpreted as the second axis perpendicular to the first) at a central point of the photosensitive chip and dividing the photosensitive chip into a third portion and a fourth portion (Kikuchi: Fig 6 discloses that the Y axis divides the chart into two portions left and right of the Y axis); and 
adjusting the position of the photosensitive chip from an initial position to an adjusted position (Kikuchi: In ¶0029 Kikuchi discloses that the chart image is used for adjusting the image sensor with different filed angles and this is further discloses in the flow chart of Fig 10 and explained in corresponding disclosure), 
wherein when the photosensitive chip is at the adjusted position, a first image resolution corresponding to the first portion is substantially equal to a second image resolution corresponding to the second portion, and a third image resolution corresponding to the third portion is substantially equal to a fourth image resolution corresponding to the fourth portion (Kikuchi: Fig 10 – step S9-S12 and disclosed in corresponding paragraphs in the disclosure and further in ¶0140 Kikuchi discloses that the photographs are perceived as better image quality when they have an entirely uniform resolution than when they have high resolution spots in places).

Regarding claim 19, Kikuchi in view of Petty discloses wherein to adjust the position of the photosensitive chip from an initial position to an adjusted position (Kikuchi: Fig 5 – sensor shift mechanism 45 and in focus coordinate obtaining circuit 87), the at least one processor (Kikuchi: Fig 8 – controller 48) is configured to direct the system to perform operations including: 
adjusting the position of the photosensitive chip from the initial position to a first position by adjusting a first angle between the photosensitive chip and the mounting base (Kikuchi: In ¶0093 Kikuchi discloses the in-focus coordinate value representing a good focusing position for each of first to fifth mapping positions 89a-89e and in ¶0094 - ¶0100 he further discloses that the controller 48 moves the sensor unit 16 sequentially to a plurality of discrete measurements positions.  Further disclosed in the flow chart of Fig 10 – step S3; Fig 11), wherein when the photosensitive chip is at the first position, the first image resolution is substantially equal to the second image resolution (Kikuchi: Kikuchi discloses in ¶0108 that the in-focus coordinate value obtaining circuit 87 extracts the signals of the pixel coordinates and calculates the H-CTF and the V-CTF); 
determining a first reference plane parallel with the photosensitive chip at the first position (Kikuchi: Flow chart of Fig 10 –step S5 – calculate approximate imaging plane – which has been interpreted as the first reference plane); and 
(Kikuchi: Flow chart of Fir 10 – step S6 and S7 and disclosed in ¶0113 - ¶0115), wherein when the photosensitive chip is at the second position, the third image resolution is substantially equal to the fourth image resolution (Kikuchi: Fig 10 – step S9-S12 and disclosed in corresponding paragraphs in the disclosure and further in ¶0140 Kikuchi discloses that the photographs are perceived as better image quality when they have an entirely uniform resolution than when they have high resolution spots in places).

Allowable Subject Matter
Claims 3, 11 and 13 have been objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-17 have been objected as they depend on objected claim 13.
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Reference Cited
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure.
Celia (U.S. Patent Number 9,264,625 B2) discloses an image capturing apparatus that includes a body that can be freely inclined relative to a predetermined reference axis through the effect of a rotation about a certain axis of rotation, an optical sensor device capable of capturing luminous radiation incident thereon and of converting it so that it can be stored into a physical medium in the form of a captured image, wherein the optical sensor device is mechanically coupled to the body of the apparatus in a manner such that it can be made capable of controllably rotating about the axis of rotation, an inclination sensor adapted to detect the angular offset of the optical sensor device with respect to the predetermined reference axis, a motor adapted to rotate the optical  sensor device about the axis of rotation when it is made capable of controllably rotating about the axis of rotation by the motor, a processor and controller associated with the inclination sensor and with the motor and adapted to change the inclination of the optical sensor device through the motor depending on the angular offset detected by the inclination sensor with respect to the predetermined reference axis.
Muller et al. (U.S. Patent Publication Number 2016/0014313 A1) discloses a camera module including an objective lens housing with an optical system, an image sensor chip with wire bonding connections, and a printed circuit board for contacting the image sensor chip. The printed circuit board is designed with wire bonding areas to which the wire bonding connections of the image sensor chip are connected, and the assembly made up of the image sensor chip and the printed circuit board is designed in such a manner that the image sensor chip is focus-adjusted to the optical system by changing its position relative to the printed 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 




/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                           January 26, 2022